 1                        IN THE U.S. BANKRUPTCY COURT
 2

 3                           NORTHERN DISTRICT OF OHIO
 4

 5

 6

 7
     In Re: Grant Thomas Wilcox                 Bankruptcy Case: 20-51998-amk
 8

 9   Grant T. Wilcox,
10   9858 Green Dr                              Honorable Alan M. Koschik

11
     Windham, OH 44288
                                      Debtor,
12                                              RESPONSE TO CREDITORS
                                                SUPPORT DOCUMENT
13

14

15
                 Now comes the Debtor, pro se, and submits the docket from Girard
16

17            Municipal Case Number 2021-CRB-00165, State of Ohio v. Jamie
18
              Carnahan as Exhibit A showing her current address as the Debtor.
19

20            Furthermore Exhibit B is a copy of Jamies Driver’s License also show
21
              her current address as the Debtor.
22

23                                                             Respectfully Submitted,
24

25

26
                                                                      Grant T. Wilcox
                                                                        Debtor, Pro Se
27
                                                                    9858 Green Drive
28                                                               Windham, OH 44288
                                                                        330-990-5416
                                                             grant.wilcox@gmail.com
     RESPONSE TO CREDITORS SUPPORT DOCUMENT - 1




     20-51998-amk   Doc 67   FILED 03/11/21     ENTERED 03/11/21 12:11:48   Page 1 of 8
 1                           CERTIFICATE OF SERVICE
 2
          I hereby certify that on March 11th, 2021 a copy of RESPONSE TO
 3
     CREDITORS SUPPORT DOCUMENT was submitted via electronic mail to
 4   Anthony J. DeGirolamo attorney for the Creditor.
 5
                                                                 /s/ Grant T. Wilcox
 6
                                                                     Grant T. Wilcox
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     RESPONSE TO CREDITORS SUPPORT DOCUMENT - 2




     20-51998-amk   Doc 67   FILED 03/11/21   ENTERED 03/11/21 12:11:48   Page 2 of 8
Case Details - Girard Municipal Court                                                                                                    3/11/21, 11!36 AM

                                                                                                                                Exhibit A
 2021CRB00165 State of Ohio vs. CARNAHAN, JAMIE L

   Case Type:
   Criminal Misdemeanor
   Case Status:
   OPEN
   File Date
   02/25/2021
   Action:
   ASSAULT
   Status Date:
   02/25/2021
   Case Judge:
   Adler, Jeffrey D
   Next Event:
   04/08/2021


   All Information    Party    Charge    Ticket/Citation #   Event    Docket   Financial   Receipt      Disposition   Payment Plan



      Party Information
      CARNAHAN, JAMIE L
      - Defendant
      DOB                                                     Address
      04/30/1991                                              9858 GREEN DR
      DOD                                                     WINDHAM, OH 44288
                                                              Phone
      Disposition                                             (330)770-3990
      Disp Date                                               Alias

                                                              Party Attorney
                                                              Attorney
                                                              FALGIANI PD, JOHN
                                                              Bar Code

                                                              Address
                                                              Phone

                                                                                                                            More Party Information




      Party Charge Information
      CARNAHAN, JAMIE L
      - Defendant
       Charge # 1:
        2903.13 B - M1 ASSAULT
        Counts:
      Original Charge                                                                        Ticket #
      2903.13 B ASSAULT (M1)
      Indicted Charge                                                                        Jurisdiction
                                                                                             Liberty Twp Police Dept.
      Amended Charge                                                                         Offense Location

                                                                                             Offense Date
                                                                                             02/24/2021
                                                                                             Officer




https://eservices.girardmunicipalcourt.com/eservices/searchresul…bYr2k4LZffHl5Ost-65572HnzPLp3LN5LB0tJTqthDpBaoXkEj9mmOoYAWu2BhAg              Page 1 of 5




              20-51998-amk              Doc 67        FILED 03/11/21           ENTERED 03/11/21 12:11:48                     Page 3 of 8
Case Details - Girard Municipal Court                                                                                               3/11/21, 11:36 AM


                                                                                                                  Sentencing Information



      Ticket/Citation #
      Citation # : - Liberty Twp Police Dept.
      Offense Date

      Agency                                                    Speed Cited
      Liberty Twp. Police Dept.
      Officer                                                   Speed Limit
      RANKIN, PLT. D(926)
      Second Officer                                            Location
      Complainant                                               Insured/Proof

                                                                Accident

                                                                Work Zone

                                                                Haz Mat

                                                                Points
                                                                0
                                                                Priors

                                                                License Taken

                                                                BAC


      Drivers License                                                   Plate
      TF855173
      Expiration                                                        State

      State                                                             Year
      OH
      Type                                                              Type
      D Class
                                                                        Style

                                                                        Color




      Events
      Date                               Location           Type                Event Judge             Result
      02/25/2021 09:00 AM                Court Room 1       Arraignment         Adler, Jeffrey D        Not Guilty Plea Entered
      03/10/2021 09:00 AM                Court Room 1       Pre-Trial           Adler, Jeffrey D        Hearing Held
      04/08/2021 10:00 AM                Court Room 1       Trial               Adler, Jeffrey D




      Docket Information
      Date          Docket Text                                                                                   Amount File Amount
                                                                                                                   Owed Ref     Due
                                                                                                                         Nbr.
      02/25/2021 Fine                                                                                                $0.00              $0.00
                 Charge #1: ASSAULT

                    Applies To: CARNAHAN, JAMIE L (Defendant)


https://eservices.girardmunicipalcourt.com/eservices/searchresul…bYr2k4LZffHl5Ost-65572HnzPLp3LN5LB0tJTqthDpBaoXkEj9mmOoYAWu2BhAg        Page 2 of 5




              20-51998-amk              Doc 67      FILED 03/11/21         ENTERED 03/11/21 12:11:48               Page 4 of 8
Case Details - Girard Municipal Court                                                                                               3/11/21, 11:36 AM



      02/25/2021 Event Scheduled
                 Judge: Adler, Jeffrey D
                 Event: Arraignment
                 Date: 02/25/2021 Time: 09:00 AM
      02/25/2021 Criminal Filing Fee                                                                                       $99.00        $99.00
      02/25/2021 WHOLE CASE SCAN
      02/25/2021 Document Created

                    New Arraignment Form (2sides)
                    Sent On: 02/25/2021 09:04:50
      02/25/2021 Document Created

                    Judgment Order
                    Sent On: 02/25/2021 09:05:15
      02/25/2021 Document Created

                    Rights Waiver & Notice
                    Sent On: 02/25/2021 09:05:35
      02/25/2021 Document Created

                    Recognizance of Accused
                    Sent On: 02/25/2021 09:06:04
      02/25/2021 Event Scheduled
                 Judge: Adler, Jeffrey D
                 Event: Pre-Trial
                 Date: 03/10/2021 Time: 09:00 AM
                 Result: Hearing Held
      02/25/2021 Time Waived Filed
      02/25/2021 Plead Not Guilty at Arraignment
                 Event: Arraignment 02/25/2021 09:00 AM
                 Jurisdiction: GIRARD Locality:
                 Judicial Officer: Adler, Jeffrey D

                    Order: ARRNG Arraignment NG (Arraign Form)
                    Party Charge 1
                       Defendant appeared in open court VIA VIDEO; acknowledged receipt of the complaint(s) and
                    waived reading thereof; was fully advised of his/her legal and constitutional rights; entered a plea
                    of not guilty; and Did not Waive his/her right to a speedy trial.

                    The court sets bail at $7,500.00 10% Cash or Surety Set and sets the pretrial at 09:00 AM, on
                    03/10/2021
      02/25/2021 Case Assigned a Judge
      02/25/2021 Sheriff Booking Ins (AR Payment)                                                                          $10.00        $10.00
      02/25/2021 Document Created

                    Commitment after exam
                    Sent On: 02/25/2021 10:28:34
      02/25/2021 Document Created

                    Criminal Hearing Notice (CR)
                    Sent On: 02/25/2021 10:29:44
      03/02/2021 BOND SURCHARGE FEE Receipt: 949122 Date: 03/02/2021                                                       $25.00         $0.00
      03/02/2021 $7,500.00 SURETY BOND POSTED BY THOMAS COOL BAIL BONDING AT TRUMBULL
                 COUNTY JAIL
      03/02/2021 Precipe for subpoena filed with the approval of the prosecutor for PT & TR                                $10.00        $10.00
      03/02/2021 Document Created
                 A (n)Subpoena was generated and sent to:
                 Victim: JERMAINE WHITE Restricted Information

https://eservices.girardmunicipalcourt.com/eservices/searchresul…bYr2k4LZffHl5Ost-65572HnzPLp3LN5LB0tJTqthDpBaoXkEj9mmOoYAWu2BhAg          Page 3 of 5




              20-51998-amk              Doc 67      FILED 03/11/21            ENTERED 03/11/21 12:11:48                    Page 5 of 8
Case Details - Girard Municipal Court                                                                                               3/11/21, 11:36 AM



      03/02/2021 Subpoena issued to Bailiff for service on JERMAINE WHITE
      03/02/2021 CLIENT INFO RECEIVED FROM PD OFFICE. FILED BY Attorney: FALGIANI PD, JOHN.                         $25.00             $25.00
                 PUBLIC DEFENDER FEE.
      03/03/2021 Subpoena returned by Bailiff endorsed copy posted in a conspicuous place on JERMAINE
                 WHITE
      03/10/2021 Event Scheduled
                 Judge: Adler, Jeffrey D
                 Event: Trial
                 Date: 04/08/2021 Time: 10:00 AM
      03/10/2021 Document Created

                    Criminal Hearing Notice (CR)
                    Sent On: 03/10/2021 10:10:21
      03/10/2021 P.T. HELD. SET FOR TRIAL ON APRIL 8, 2021 @ 10:00 AM. /S/ JDA, JUDGE
      03/10/2021 NOTICE MAILED TO DEFENDANT AND PRINTED FOR FILE, PUBLIC DEFENDER AND
                 PROSECUTOR.
      03/10/2021 Document Created
                 A (n)Subpoena was generated and sent to:
                 Victim: JERMAINE WHITE Restricted Information
      03/10/2021 Subpoena issued to Bailiff for service on JERMAINE WHITE




      Financial Summary
      Cost Type                         Amount Owed            Amount Paid            Amount Adjusted               Amount Outstanding
      CRTR Cost                               $60.00                 $25.00                       $0.00                                $35.00
      AR Deposit                              $10.00                  $0.00                       $0.00                                $10.00
      Filing Fee                              $99.00                  $0.00                       $0.00                                $99.00
     Total                 Total                       Total                  Total                       Total
                                             $169.00                 $25.00                       $0.00                             $144.00

     !




      Receipts
      Receipt Number            Receipt Date       Received From                           Receipt Location               Payment Amount
      949122                    03/02/2021         THOMAS COOL BAIL BONDING                                                            $25.00
     Total                     Total               Total                                  Total                   Total
                                                                                                                                      $25.00




      Case Disposition
      Disposition                                       Date                              Case Judge
      AJ7- Transfer                                     02/25/2021                        Adler, Jeffrey D
      Undisposed                                                                          Adler, Jeffrey D




https://eservices.girardmunicipalcourt.com/eservices/searchresul…bYr2k4LZffHl5Ost-65572HnzPLp3LN5LB0tJTqthDpBaoXkEj9mmOoYAWu2BhAg        Page 4 of 5




               20-51998-amk              Doc 67        FILED 03/11/21         ENTERED 03/11/21 12:11:48            Page 6 of 8
Case Details - Girard Municipal Court                                                                                               3/11/21, 11:36 AM



      Party Payment Plann
      Responsible Party: CARNAHAN, JAMIE L - Defendant
       Order Date
       02/25/2021
       Scheduled Outstanding Amount

       Dunning Level
       None
       AR Status

       Past Due Amount

       AR Reason

       Next Payment Date

       !




https://eservices.girardmunicipalcourt.com/eservices/searchresul…bYr2k4LZffHl5Ost-65572HnzPLp3LN5LB0tJTqthDpBaoXkEj9mmOoYAWu2BhAg        Page 5 of 5




              20-51998-amk              Doc 67   FILED 03/11/21          ENTERED 03/11/21 12:11:48                 Page 7 of 8
                                                               Exhibit B




20-51998-amk   Doc 67   FILED 03/11/21   ENTERED 03/11/21 12:11:48   Page 8 of 8
